Citation Nr: 1431599	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to June 28, 2010 for degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment and in excess of 20 percent thereafter.

2. Entitlement to a compensable rating for duodenal ulcers prior to June 28, 2010 and an increased rating in excess of 10 percent thereafter.

3. Entitlement to a separate compensable rating for neurological abnormalities associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to August 1986 and from April 1989 to July 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for duodenal ulcers and a separate compensable rating for neurological manifestations of his service-connected back disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 28, 2010 the Veteran's service-connected degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment was manifest with pain and limitation of flexion to no less than 90 degrees and a combined range of motion of no less than 240 degrees with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. As of June 28, 2010 the Veteran's service-connected degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment has been manifest with pain and limitation of motion to no less than 50 degrees with no ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to June 28, 2010 for degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in January 2008.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran is currently assigned a disability rating of 10 percent prior to June 28, 2010 for degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment and a rating of 20 percent thereafter.

As pertinent to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2013).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  

The Veteran underwent a VA examination in March 2008.  On range of motion testing, the Veteran had flexion to 90 degrees with pain from 50 to 45 degrees.  There was pain on motion and after repetitive use but no additional loss of motion on repetitive use.  His extension was measured to 30 degrees with pain from 10 degrees to 5 degrees.  Right and left lateral flexion and rotation were all measured to 30 degrees.

The Veteran reported that he has weekly flare-ups of his back condition and during a flare-up he is unable to bend and tie his shoes and has difficulty squatting.

On examination no spasm, atrophy, guarding, pain with motion, tenderness, or weakness were found in the thoracic spine.  There was no abnormal spinal curvature or ankylosis and muscle strength was normal.

The Veteran reported he had lost less than a week of work over the past 12 months.  He reported problems with lifting and carrying at work and pain.  The examiner noted no incapacitating episodes due to intervertebral disc syndrome in the past 12 months.

VA treatment records reflect regular complaints of chronic back pain.  A May 2009 VA treatment note reflects that the Veteran reported being off work for a week due to a flare-up of his back pain.  However, his treatment records contain no objective range of motion testing.

In June 2010 the Veteran underwent another VA examination.  He reported lumbar pain and stiffness.  He also reported fatigue, decreased motion, stiffness, and weakness.  

He said he has flare-ups two to three times per month, although the examination report later indicates that the Veteran has flare-ups every two to four months that cause him to limp when walking.  The Veteran said he has incapacitating episodes twice a year for eight hours.  The examiner noted incapacitating episodes were not due to intervertebral disc syndrome.

On examination the Veteran had no abnormal curvature of the spine and his gait was noted to be normal.  He did have guarding, pain with motion, and tenderness.  The examiner marked that the Veteran's muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.

On range of motion testing the Veteran's flexion was measured to 50 degrees and extension, right and left lateral flexion, and right and left lateral rotation all to 20 degrees.  He had pain on motion.  There was no additional limitation after repetitive-use testing.  His reflex, sensory, and motor examinations were normal.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to June 28, 2010, or a rating in excess of 20 percent thereafter.

The Veteran's 2008 VA examination supports the 10 percent rating currently assigned the Veteran for that time period.  For a higher, 20 percent rating, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's forward flexion of the thoracolumbar spine would need to be greater than 30 degrees but not greater than 60 degrees or the combined range of motion not greater than 120 degrees.  The Veteran demonstrated flexion to 90 degrees and a combined range of motion of 240 degrees.  The Board notes that the Veteran did report pain on motion, but that pain did not limit his range of motion below the stated levels.  The Board has further considered the DeLuca factors, but finds that even with that consideration the Veteran's disability does not more closely approximate the criteria for a rating above 10 percent.  Specifically, the 2008 VA examiner found that the Veteran had no additional loss of motion on repetitive use.  The Board also acknowledges the Veteran's reports of flare-ups that he indicates cause additional limitations, but the Board finds that those additional difficulties in bending and squatting are contemplated by the 10 percent rating assigned.

A 20 percent rating is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; however, the 2008 VA examiner specifically found that the Veteran does not have such a condition.

The Board has also considered the Veteran's VA treatment records for the period prior to June 28, 2010, but finds that they do not support a higher rating either as they contain only notes of the Veteran's subjective reports of back pain with no objective measurement or functional limitations detailed.

The Board acknowledges the Veteran's argument that he filed his increased rating claim in 2008; however, a rating of 20 percent cannot be granted back to that date as the evidence does not show that the Veteran's condition was so severe as to merit a higher rating prior to June 28, 2010.

The Board further finds that the evidence of the Veteran's condition as of June 28, 2010, including the VA examination conducted on that date, does not support that he is entitled to a rating in excess of 20 percent since that date.

For a higher, 40 percent rating, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's forward flexion of the thoracolumbar spine would need to be limited to 30 degrees or less or there be favorable ankylosis of the entire thoracolumbar spine.  However, at the Veteran's June 2010 VA examination, the Veteran's flexion was measured to 50 degrees and no ankylosis was found.  Although he had pain, no additional limitation was found after repetitive use testing.  The Board finds that even considering the DeLuca factors, the Veteran's condition does not more closely approximate the criteria for a higher rating.  The Board acknowledges his reports of flare-ups, but finds that the evidence does not suggest that the additional pain causes such functional limitation that a higher rating is warranted.  The Board does recognize his report that once or twice a year his condition prevents him from being able to move, but finds that the Veteran's condition overall most closely approximates a 20 percent rating and no higher.

Also, the Veteran has not been found to have intervertebral disc syndrome with incapacitating episodes, and therefore cannot be properly rated under the Formula for Rating Intervertebral Disc Syndrome.

The Board further finds that referral for an extraschedular rating is not warranted.  In an exceptional case where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the lay and medical evidence fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The Veteran's main complained of symptoms are pain and reduced range of motion, both of which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds there is no evidence of any hospitalization associated with the Veteran's back disability or marked interference with his ability work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The Board acknowledges that the Veteran reported at one point missing a week of work due to back pain and reported difficulty with lifting at work, but finds that such is not marked interference necessitating an extraschedular rating.

The manifestations of the Veteran's disability are considered by the scheduler rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt doctrine does not apply, and the claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Board notes that when rating diseases and injuries of the spine, any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board finds that additional development is required to clarify whether the Veteran is entitled to a separate rating for right leg neuropathy; therefore, that issue is addressed in the remand section below.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in 2008 and 2010.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An increased rating in excess of 10 percent prior to June 28, 2010 for degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus with neural foramina encroachment and in excess of 20 percent thereafter is denied.


REMAND

Ulcer

The Board finds that an addendum VA opinion is necessary to determine which of the symptoms reported by the Veteran are due to his service-connected duodenal ulcers.  

At his April 2008 VA examination the Veteran reported chest pain that he attributed to gas and epigastric burning, a gnawing and burning pain for about an hour after eating, and diarrhea.  An upper GI imaging study was normal, showing no evidence of gastric or peptic ulcer disease.

At his June 2010 VA examination the Veteran reported bloody diarrhea stools and the VA examiner noted abdominal tenderness.

At his April 2012 VA examination the Veteran reported intermittent diarrhea, sometimes followed by constipation and occasional episodes of bowel disturbance with abdominal distress.

No competent medical opinion is of evidence discussing whether the Veteran has actively had duodenal ulcers since he filed his claim for an increased rating in January 2008 and if so, which symptoms can be attributed to his service-connected duodenal ulcers.  The Board notes the Veteran has also reported a history of gastroesophageal reflux disease and hemorrhoids.

Therefore, the Board finds a new VA examination is necessary to clarify the nature and severity of the Veteran's service-connected duodenal ulcers since January 2008.

Back 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

At his March 2008 VA examination and in a number of VA treatment records the Veteran has complained of numbness and pain radiating from his hip down his right leg.  VA treatment records have noted the pain as being due to sciatica and intermittent radiculopathy.

A February 2010 VA treatment note states that an EMG was done January 12, 2010 at the HPRC showing "a chronic/previous axonal injury in the right lower extremity consistent with a L5 radiculopathy pattern with no evidence of acute or ongoing axonal injury observed."  

Given the suggestion that the Veteran may have radiculopathy, the Board finds that a VA medical opinion is necessary to determine whether he currently has a neurological abnormality manifest with radiating pain and numbness into his right leg associated with his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a new VA examination to assess the current nature and severity of the Veteran's service-connected duodenal ulcers.  In addition, the examiner should opine as to the nature and severity of the Veteran's service-connected duodenal ulcers since January 2008.

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination or review.  The examiner must confirm in the examination report that the claims folder was reviewed.  

The examiner should specifically opine as to whether the Veteran has actively had duodenal ulcers at any time since he filed his claim for an increased rating in January 2008 and if so, which symptoms can be attributed to his duodenal ulcers.

2. Arrange for the Veteran to undergo a VA examination, to include any necessary studies, to ascertain whether or not the Veteran's back disability has compensable neurological manifestations.  The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record since the May 2013 rating decision.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


